        Case 1:20-cv-01348-BKS-CFH Document 1 Filed 10/30/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

BRUCE BAKER,

                          Plaintiff
                                                                 COMPLAINT FOR VIOLATIONS
                                                                 OF THE FAIR DEBT COLLECTION
                    -against-                                    PRACTICES ACT


MRS BPO, L.L.C.,
                                                                  1:20-cv-1348 (BKS/CFH)

                          Defendant

-------------------------------------------------------------x



                                      PRELIMINARY STATEMENT


   1. The Plaintiff BRUCE BAKER (“Plaintiff”) brings this action based upon

   improper and violative debt collection practices utilized and otherwise invoked by the above-

   named Defendant. These collection practices are expressly prohibited by the Fair Debt

   Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

   2. Based upon the Defendant’s violations of the FDCPA, as set forth and alleged herein, the

   Plaintiff is entitled to actual damages, statutory damages, attorneys fees, and costs, all

   pursuant to 15 U.S.C. § 1692k.



                                              PARTIES

   3. The Plaintiff is a natural person.
    Case 1:20-cv-01348-BKS-CFH Document 1 Filed 10/30/20 Page 2 of 4




4. At all times relevant to this Complaint, the Plaintiff was a citizen of, and otherwise

   resided in, the Schenectady, New York.

5. The Defendant MRS BPO, L.L.C. (MRS) is a New Jersey corporate entity and is

   registered as a Foreign Limited Liability Company with the New York Secretary of State.

6. The Defendant MRS maintains a principle place of business located at 1930 Olney

   Avenue, Cherry Hill, New Jersey.

7. The Defendant collects, and attempts to collect, debts incurred, or alleged to have been

   incurred, for personal, family, or household purposes on behalf of creditors using the U.S.

   Mail, telephone, and Internet.

8. The Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6)



                                  JURISDICTION & VENUE



9. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

10. Venue is appropriate in this federal district pursuant to 28 U.S.C. §1391(b) because a

   substantial part of the events giving rise to the claims of the Plaintiff occurred within this

   federal judicial district.



                            FACTS CONCERNING THE PLAINTIFF



11. Sometime prior to June 24, 2020, the Plaintiff obtained a Verizon cell phone but returned

   the phone three (3) days later because of misrepresentations made by the seller in regard

   to the costs of the phone and services.
    Case 1:20-cv-01348-BKS-CFH Document 1 Filed 10/30/20 Page 3 of 4




12. The Verizon cell phone was obtained by the Plaintiff for personal purposes.

13. Despite the Plaintiff’s return of the phone, the Defendant MRS sent a collection letter

   dated June 24, 2020 falsely alleging therein that the Plaintiff was indebted to Verizon in

   the amount of $343.13. A copy of said letter is attached hereto as Exhibit “1”.

14. The monetary obligation alleged to be owed by the Plaintiff is a “debt” as that term is

   defined in the FDCPA, 15 U.S.C. § 1692a(5).

15. The Plaintiff is a “consumer” as that term is defined in the FDCPA, 15 U.S.C. § 1692a(3).

16. The Defendant violated the FDCPA by attempting to collect a debt from the Plaintiff

   which was not owed as a matter of contract or law.


                                FIRST CAUSE OF ACTION


       VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT


17. The Defendant violated the FDCPA. The Defendant’s violations include, but are not

   limited to, the following:

   The Defendant violated 15 U.S.C. § 1692e by using false, deceptive and misleading debt

   collection means during attempts to collect alleged consumer debts.

   The Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character,

   amount and legal status of an alleged debt.



                                   PRAYER FOR RELIEF



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of the

        Plaintiff as follows:
     Case 1:20-cv-01348-BKS-CFH Document 1 Filed 10/30/20 Page 4 of 4




     (i)     Actual damages in an amount to be determined at the time of trial pursuant to 15

             U.S.C. § 1692k(a)(1);

     (ii)    The maximum statutory damages allowed pursuant to 15 U.S.C. §

             1692k(a)(2)(A);

     (iii)   Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C. §

             1692k(a)(B)(3); and

     (iv)    For such other and further relief as may be just and proper.


                                      JURY DEMAND


             Plaintiff demands that this case be tried before a Jury.


DATED: New York, New York
       October 29, 2020
                                                             ROBERT L. ARLEO, ESQ. P.C.

                                                         By: / s / Robert L. Arleo
                                                             ROBERT L. ARLEO
                                                             380 Lexington Avenue
                                                             17th Floor
                                                             New York, New York 10168
                                                             PHONE (212) 551-1115
                                                             FAX: (518) 751-1801
                                                             Email: robertarleo@gmail.com
                                                             Attorney for the Plaintiff
